Argon Elec. Corp. v Capital One, N.A. (2016 NY Slip Op 08945)





Argon Elec. Corp. v Capital One, N.A.


2016 NY Slip Op 08945


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Acosta, J.P., Renwick, Andrias, Saxe, Gische, JJ.


2561 651871/14

[*1]Argon Electrical Corp., Plaintiff-Appellant,
vCapital One, N.A., Defendant-Respondent.


Amos Weinberg, Great Neck, for appellant.
Lazer, Aptheker, Rosella & Yedid, P.C., Melville (Joseph C. Savino of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Jennifer G. Schecter, J.), entered November 4, 2015, denying plaintiff's motion for summary judgment, granting defendant's cross motion for summary judgment, and dismissing the complaint, unanimously affirmed, without costs.
Plaintiff is correct that defendant, who did not have a corporate resolution with regard to signing authority on judgment debtor's account, lost the protection of Banking Law § 9. However, because there was no evidence of wrongdoing, fraud, forgery or misappropriation of any of the checks at issue, plaintiff failed to raise a triable issue of fact on its claims of conversion or for money had and received (see Colavito v New York Organ Donor Network, Inc., 8 NY3d 43, 49-50 [2006]; Parsa v State of New York, 64 NY2d 143, 151 [1984]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2016
CLERK